DETAILED ACTION

Introduction
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  Reference numbers are not normally included in the claims.  If Applicant seeks to include reference characters in the claims, the reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Additionally, the claims are objected to for reciting numerous elements without proper antecedent basis.  The use of the word “the” preceding these elements upon the first introduction results in a claim that fails to particular point out and distinctly claim the subject matter because it suggests that these elements have already been introduced in the claim when in fact they have not.  In this instance, in order to avoid any confusion as to what element Applicant is referencing, Applicant should first introduce each element with either “a” or “an,” as grammatically appropriate, and then subsequently refer to the already introduced limitations by either “said” or “the.” 

In clam 1, line 11, “the financial exchange” does not have proper antecedent basis.  
These objections are exemplary rather than exhaustive.  Accordingly, Applicant must review all claims in their entirely and make appropriate corrections to ensure that the claims are clear and concise.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claim(s) must be in one sentence form only.   If directed to a method, the claims must recite in the body of the claim steps performed in the method.  Note the format of the claims in the patent(s) cited.  Applicant has failed to clearly recite any steps being performed in the body of the claim.  Rather, the claims recite a method that includes various components, such a financial codes, a transaction card, a point-of-sale, a non-point-of-sale source, a method of transmission, and a financial processing and data management system, but fails to recite any steps.
Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Although the preamble of the claims recite a method, the claims fail to positively recite any method steps, but rather, appear to describe the method as including various components.  Thus, the claims appear to be directed to both an apparatus and a process.  A single claim which claims both an apparatus and a method using the apparatus is indefinite under 35 USC §112, second paragraphs.  See MPEP 2173.05(p), citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).  It is advised that applicant amend the claims such that it is not ambiguous as to whether infringement would occur when one creates the system or rather, when the user actually uses the apparatus to perform steps.
Moreover, Applicant’s claims are replete with vague and indefinite language.  For example, in claim 1, line 5, the claims recite “the aforementioned.”  It is unclear what this is referencing.   Also in line 5, the claim recite “said information.”  It is unclear what information this is referencing.
In regard to claim 1, the claim recites “a method” in line 1, “a method of data transmission” in line 3, and subsequently recites “said method.”  It is unclear which, if any, preceding method “said method” is referencing.  
In general, the Examiner notes that, consistent (i.e., identical) terminology must be used throughout the claims when referring to a given element to ensure that the claims particularly point out and distinctly claim the subject matter, as required under 35 USC § 112.
Additionally, the claims recite numerous elements with the precursor “but not limited to.”  See, for example, claim 1, line 9.   It is unclear if the elements recited following this phrase are limiting the claim, or merely example.   Similarly, the use of phrase "such as" (see, for example, claim 2, line 6) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Similarly, the use of the phrase "can be" or “designed to” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
The noted rejections are exemplary rather than exhaustive.  Accordingly, Applicant must review all claims in their entirely and make appropriate corrections to ensure that the claims are clear and concise.

Claims
The present claims in this application are informal and preclude a reasonable search of the prior art by the examiner. A claim must be drafted as a single sentence, should be numbered consecutive in ascending order, and define the scope of the invention.
Applicant is required to submit an amendment which clarifies the scope of the claimed invention so that the examiner may make a proper comparison of the invention with the prior art.
Applicant should be careful not to introduce any new matter (i.e., matter which is not supported by the disclosure as originally filed).  The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).  Applicant is advised to review claim drafting materials available on the USPTO website at:
https://www.uspto.gov/patents-application-process/2018-inventor-info-chats







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Keld, US 8,477,666 B1 (System and method for associating financial transactions data with user’s project data using a portable electronic device)
Hahn-Carlson et al., US 2005/0278221 A1 (Transaction accounting auditing approach and system thereof)
Bond et al., US 7,991,658 B2 (Accounting process for capturing customer transaction data, creating transaction codes or references at the time of the transaction and generating accounting reports for the customer)

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A ZARE/               Primary Examiner, Art Unit 3649                                                                                                                                                                                         
Scott A Zare
2/27/2021